Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 16-21 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2022 has been considered by the examiner.

Specification
In view of the amendments to the specification, the previous objections are hereby withdrawn.

Drawings
In view of the amendments to the specification, the previous objections to the drawings are hereby withdrawn.

Response to Arguments
Applicant’s arguments, see pages 12-13 of the remarks, filed 8 August 2022, with respect to the rejection of claims 1 and 11 under 35 USC 102(a)(1) and (a)(2) have been fully considered and are persuasive.  The rejections of claims 1-14 and16-20 under 35 USC 102 and 103 have been withdrawn. 

REASONS FOR ALLOWANCE
Claims 1-14 and 16-21 are allowable.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a resin product comprising an antireflection surface: comprising a component surface configured to surround each of the plurality of first concave portions, wherein the component surface includes a saddle-shaped convex portion on which no concave portions having opening widths of 10 nm to 1 µm are formed, as generally set forth in claim 1, the device including the totality of the particular limitations recited in claim 1.
Claim 11 is allowable over the cited art of record for at least the reason that the prior art and cited art of record fails to teach or reasonably suggest a method of making a resin product comprising an antireflection surface, wherein a component surface surrounds each of the plurality of first concave portions of the resin material, the component surface including a saddle-shaped convex portion on which no concave portions having opening widths of 10 nm to 1 µm are formed, as generally set forth in claim 11, the device including the totality of the particular limitations recited in claim 11.
Claims 2-10, 12-14, and 16-21 are allowable over the cited art of record for at least the reason that they depend from an allowable claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B./             Examiner, Art Unit 2872 

/STEPHONE B ALLEN/             Supervisory Patent Examiner, Art Unit 2872